Title: James Madison to Nicholas P. Trist, 23 September 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 September 23. 1831
                            
                        
                        Interruptions from my Rheumatism and a succession of less unwelcome guests have delayed the thanks now
                            rendered for your several printed communications, particularly, the Pamphlet of Mr. E. and the
                            paper headed "Nullification Theory". The former is an able & well written
                            performance; and will be denied this character by few of the adverse party. If the latter does not silence the adversary,
                            the explanation will lie between an impenetrable stupidity and an incurable prejudice. I hope the antidote will find its
                            way into the channels which have most successfully inculated the poison.
                        I take the liberty of retaining a little longer the S. C. Pamphlet, but it shall be safely returned as you
                            wish
                        I had noticed the heresy in the Resolns. of the Antitariff meeting at Orange Ct. House. It is the most
                            extraordinary, tho’ far from the only proof how little the Constitutional branch of the subject is understood by those
                            who take the lead on such occasions. Health & all other happiness
                        
                            
                                James Madison
                            
                        
                    